Citation Nr: 0113101	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-07 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment received by the veteran in 
December 1998.



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran was born in November 1922 and had active military 
service from September 1942 to December 1945.  He died on 
December [redacted], 1998.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 determination by the Chicago, 
Illinois, Health Care System (AOJ) that the appellant was not 
entitled to receive VA payment or reimbursement of medical 
expenses incurred by her on behalf of the veteran in December 
1998.

The appellant was notified of the denial on November 23, 
1999, and a notice of disagreement was received from her on 
December 16, 1999.  Thereafter, a statement of the case was 
issued in April 2000, and a revised version of the statement 
of the case was issued in September 2000.  A VA Form 9, 
Appeal to the Board of Veterans' Appeals, dated November 28, 
2000, attached to a letter from the appellant dated December 
4, 2000 was erroneously sent directly to the Board and 
received on December 8, 2000.  (The substantive appeal must 
be filed with the [VA] office from which the claimant 
received notice of the determination being appealed...(emphasis 
added).  38 C.F.R. § 20.300.)  In response, the Board advised 
her by letter on January, 24, 2001, that no appeal was 
pending at the Board in her case and in a later letter she 
was informed that the RO had reported that her appeal had 
been closed on December 31 [2000] for failure to respond.  
The correspondence was sent from the BVA to the RO and then 
forwarded to the AOJ.  On further review of the file at the 
AOJ in March 2001 it was determined that an April 26, 2000, 
letter to a Member of Congress, Philip M. Crane, a copy of 
which was evidently placed in the file no later than 
September 2000, was acceptable as a substantive appeal in 
lieu of a timely filed VA Form 9.  The appeal was certified, 
and forwarded to the Board by the AOJ in March 2001.  

As a preliminary matter, the Board finds that it has 
jurisdiction over the present appeal notwithstanding that the 
appellant was dilatory in filing her VA Form 9, substantive 
appeal.  Under the law, specifically 38 U.S.C.A. § 7105(a) 
(West 1991), appellate review before the Board is initiated 
by the filing of a notice of disagreement and is completed by 
the filing of a substantive appeal after a statement of the 
case has been furnished.  The substantive appeal may be filed 
by the claimant or an accredited representative.  38 C.F.R. 
§ 20.301(a) (2000).  A substantive appeal must generally be 
filed within 60 days of the date of the mailing of the 
statement of the case or within the remainder of the one-year 
period from the date of mailing the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that unlike 
the failure to file a notice of disagreement, the failure to 
file a timely substantive appeal does not deprive the Board 
of its jurisdiction.  See Rowell v. Principi, 4 Vet. App. 9, 
17 (1993).  The Court has also held that the Board may waive 
the timely filing of a substantive appeal, even if the 
appellant has not submitted a request for extension of the 
time period in which to file.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing in Rowell, Id.)  The Court noted in 
Beyrle that the Board "proceeded to review [the appeal], 
thereby waiving the filing of [a substantive appeal] as to 
that appeal.  Beyrle, Id., at 28.

The Court's rulings in Rowell and Beyrle permit the Board 
some degree of leeway in determining whether the Board's 
jurisdiction is defeated by an appellant's less than adequate 
adherence to the filing requirements.  In accepting 
correspondence mailed by the appellant to her congressman as 
the equivalent of a substantive appeal, the AOJ has given a 
more than liberal reading of the applicable regulation, 
38 C.F.R. § 20.301, which authorizes only a claimant or 
representative to file a notice of disagreement or 
substantive appeal.  Nevertheless, the content of the April 
26, 2000, letter clearly anticipated an appellate ruling on 
the appealed issue and was clearly part of an active effort 
to pursue the reimbursement matter, and the letter ultimately 
reached the VA within the one-year filing deadline.  To the 
extent that the April 26, 2000, letter reflected less than 
adequate compliance with the regulation, the Board finds 
that, in accordance with the holding in Beyrle, the filing of 
a timely substantive appeal requirement may be waived in 
recognition of the appellant's active pursuit of the appeal 
and her doing so without the benefit of the assistance of an 
accredited representative.  


FINDINGS OF FACT

1.  The appellant incurred medical expenses in December 1998 
in connection with treatment received by the veteran at the 
Condell Medical Center for non-service connected cardiac 
disease.  

2.  Payment or reimbursement of the cost of the medical care 
provided in December 1998 at this private facility was not 
authorized by the VA in advance of the receipt of such 
treatment.  

3.  The treatment received at the Condell Medical Center in 
December 1998 did not involve the veteran's sole service-
connected disability, defective hearing, which was rated 80 
percent disabling.  

4.  The private medical care provided at the Condell Medical 
Center in December 1998 was not for a condition which was 
adjunct to a service-connected disability.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment at the 
Condell Medical Center in December 1998 have not been met, 
and the appellant has not submitted a claim upon which relief 
may be granted under the law.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2000); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

In March 1948 the veteran established service connection for 
defective hearing evaluated as 10 percent disabling from June 
1947, 20 percent disabling from June 1948, 40 percent 
disabling from September 1950 and 80 percent disabling from 
November 1985.  Service connection was never claimed or 
granted for any cardiovascular condition.  

The veteran died on December [redacted], 1998, as a result of acute 
myocardial infarction due to arteriosclerotic vascular 
disease.

In a letter to the RO dated September 20, 1999, the appellant 
inquired as to her eligibility for VA payment of the unpaid 
balance of various bills associated with the veteran's 
illness in December 1998.  She related that on December 1, 
1998, he had suffered a heart attack and had been rushed to 
the emergency room of Condell Memorial Hospital in 
Libertyville, Illinois, the nearest hospital to their home.  
After several days in intensive care, he had been released on 
December [redacted], 1998, but  3 days later, on December [redacted], 
1998, he had suffered another heart attack.  He was rushed to the 
Condell Emergency Room where he was pronounced dead.  

The appellant related that on hospital admission she had 
supplied the veteran's Medicare card, his VA patient data 
service-connected priority card and his veteran's universal 
access identification card and the final hospital bill had 
been sent by the hospital to the VA.  She related that the 
hospital's financial services department later received a 
verbal denial of his eligibility for VA coverage.  She stated 
that she and her son had brought the veteran to Condell 
Hospital in Libertyville, which was only 8 minutes away, 
rather than to the VA Hospital in North Chicago, which was at 
least a 30-minute drive in light traffic.  She claimed that 
the Condell Hospital accepted and recorded his VA health care 
system card and that she assumed that everything was in 
order.

Included with the application were various items of evidence, 
including photocopies of a number of medical bills.  Enclosed 
was a copy of a July 4, 1998, letter from the chief network 
officer of the Veterans Health Administration (VHA) of the 
Department of Veterans Affairs confirming the veteran's 
enrollment with the VA Health Care System.  Attached to the 
letter was an enclosure containing frequently asked questions 
regarding VA health care and enrollment.  A handwritten 
notation highlighted the following passage:

What is the coverage for emergency 
services?  Emergency care is provided in 
VA facilities, in certain non-VA 
facilities with which the VA has a 
specific contract arrangement, or in 
private facilities if you are service-
connected 50 % or greater, or require 
emergency medical care for a service-
connected disability.  In the last case, 
you or your representative should contact 
the nearest VA medical facility within 
72 hours of receiving non-VA medical care 
to obtain authorization.

The record reflects that the discharge summary from the 
Condell Medical Center was received at the AOJ in November 
1999 and was submitted to an authorizing physician for review 
to determine whether the veteran had been treated for a 
service-connected disorder.  The authorizing physician 
determined that the veteran was not treated for a service-
connected disorder at the Condell Medical Center.  The 
Condell Medical Center and various physicians for whom bills 
for treatment at the time of the December 1998 
hospitalization were of record were advised by mail that the 
VA was unable to pay for medical services rendered to the 
veteran.  

In a number of subsequent letters and in an attachment to the 
VA Form 9 received in November 2000, the appellant cited the 
guidelines set forth in the enclosure to the enrollment 
letter as authority for the allowance of her claim.  She 
argued that she was not claiming that the veteran had 
required treatment for a service-connected condition but that 
he had been entitled to emergency care in a private facility 
by virtue of the clause in the enclosure indicating that, as 
a claimant with disability service connected at 50 percent or 
higher, the veteran was entitled to emergency care in a 
private facility.  With respect to the veteran's failure to 
request authorization within 72 hours of receiving non-VA 
medical care in order to obtain payment or reimbursement, she 
cited the language of the health care enclosure, which she 
interpreted to require authorization only in the event of 
receipt of emergency medical care for service-connected 
disability.  She argued that since the veteran qualified for 
emergency care at a private facility by being service 
connected at 50 percent or higher, no authorization was 
necessary.  She argued that regardless of the requirements of 
the regulation, the VA was obligated to pay for the emergency 
medical expenses incurred for service-connected disabilities 
rated 50 percent or higher while the health care enrollment 
letter was in effect.  She claimed that the veteran's 
decision whether or not to purchase supplemental health care 
insurance for emergency medical care was improperly 
influenced by that letter and that as a result he was 
underinsured.

II.  Analysis

As an initial matter, the circumstances of the present appeal 
require consideration of whether the veteran's widow, the 
present appellant, is a proper claimant for reimbursement 
under VA regulations.  Under 38 C.F.R. § 17.123 (2000) 
(formerly 38 C.F.R. § 17.82), the parties eligible for such 
payment include:  (1) the veteran who received the services 
(or his or her guardian); (2) the hospital, clinic, or 
community resource which provided the services; and (3) a 
person other than the veteran who paid for the services.  
38 C.F.R. § 17.123 (2000).  Further, in an opinion dated in 
December 1984, the VA General Counsel held that the executor 
or administrator of a deceased veteran's estate could file a 
notice of disagreement with a denied claim filed by the 
veteran for his death and could prosecute and appeal to the 
Board.  The General Counsel indicated that any other 
individual or entity who either rendered medical services to 
the veteran, or paid for the services, had to file a new 
claim with the medical center.  In the present case, the 
record does not indicate whether the appellant is the 
administrator of the veteran's estate.  However, the record 
does contain persuasive evidence that she has either paid the 
veteran's medical bills or acknowledges a legal obligation to 
pay them in the event of an adverse ruling by the Board.  The 
Board finds that the bills and invoices of record are 
sufficient to establish that the appellant is a proper 
claimant with standing to request reimbursement or payment of 
the private medical costs at issue in this appeal.

Under Section 1710 of title 38 of the U.S. Code, the 
Secretary is obligated to furnish hospital care and medical 
services and may furnish nursing home care which the 
Secretary determines to be needed (1) to any veteran for a 
service- connected disability and (2) to any veteran who has 
a service-connected disability rated at 50 percent or more.  
Such care may be provided to veterans with less than 50 
percent service-connected disability as well as to other 
categories of claimants in certain other circumstances.    38 
U.S.C.A. § 1710(a) (West 1991 & Supp. 1999).  See also Malone 
v. Gober, 10 Vet. App. 539, 541 (1997).  

In connection with its statutory obligation to provide 
medical services to veterans, the VA may contract for private 
hospital care in certain limited circumstances, including 
cases where a medical emergency exists.  Pursuant to 38 
U.S.C.A. § 1703(a), when VA facilities "are not capable of 
furnishing the care or services required, the Secretary, as 
authorized in 38 U.S.C.A. § 1710, may contract" with non-VA 
facilities in order to furnish certain care including : 
[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a [VA] 
facility . . . until such time following the furnishing of 
care in the non-[VA] facility as the veteran can be safely 
transferred to a [VA] facility.  Under this provision, a 
veteran with a service-connected disability rated as at least 
50 percent disabling may receive medical services for any 
disability.  38 U.S.C. § 1703(a)(3); 38 C.F.R. § 17.52.  

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2000).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also VA O.G.C. Prec. Op. 1-95 at 9 (Mar. 31, 
1995) ["Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care."].  In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application is made to 
the VA within 72 hours after the hour of admission.  38 
C.F.R. § 17.54 (2000).  

If prior authorization is not obtained, entitlement to 
reimbursement for the costs of treatment at a non-VA facility 
may be established under 38 U.S.C. § 1728, which provides in 
part that VA "may, under such regulations as the Secretary 
shall prescribe, reimburse . . . for the reasonable value of 
such care or services . . . for which such veterans have made 
payment." 38 U.S.C. § 1728(a).  In any case where 
reimbursement would be in order under section 1728(a), the VA 
may, in lieu of reimbursing such veteran, make payment of the 
reasonable value of care or services directly to the hospital 
or other health facility furnishing the care or services.  38 
U.S.C.A. § 1728(b).  

Payment or reimbursement for unauthorized non-VA medical care 
under 38 U.S.C.A. § 1728(a) and its implementing regulation, 
38 C.F.R. § 17.120 (2000) (formerly 38 C.F.R. § 17.80), is 
available only where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service- connected disability, or (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, and (3) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120 (2000).  

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute, "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, Id.  

The appellant does not contend, and the facts do not show, 
that the veteran received prior authorization from the VA for 
his transportation to the Condell Medical Center or for the 
treatment he received there.  There is nothing in the folder 
to indicate that any communication was received by or on 
behalf of the appellant, in particular within 72 hours after 
the veteran's admission, evidencing a request for 
authorization.  See Similes v. Brown, 5 Vet. App. 555 (1994).  
In this regard, the Court has observed that emergency medical 
care received from non-VA facilities requires authorization 
pursuant to 38 C.F.R. § 17.54.  See Smith (Thomas) v. 
Derwinski, 2 Vet. App. 378 (1992).  In the instance of either 
prior authorization or authorization obtained within 72 hours 
after admission pursuant to 38 C.F.R. § 17.54, payment is not 
warranted for expenses incurred by the veteran under the 
authority found in 38 U.S.C.A. § 1703.

Lacking such authorization, the appellant remains potentially 
eligible for payment or reimbursement under 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120.  The circumstances reported by 
the appellant which led to the decision to take the veteran 
to the Condell Medical Center rather than to the nearest VA 
hospital are plausible and describe an obvious medical 
emergency.  A heart attack must be considered an emergency by 
any definition, and the Board accepts the appellant's 
implicit allegation that the VA or other Federal facilities 
were unavailable since time was of the essence.  

However, while the second and third requirements are clearly 
satisfied, the disorder requiring treatment was a nonservice-
connected disability.  There is no indication in the file 
that the veteran had ever filed a claim for service 
connection for cardiovascular disease.  The only disability 
for which service connection was in effect was bilateral 
defective hearing, a condition which was not totally 
disabling.  That disorder did not require treatment during 
this hospitalization, nor is there evidence suggesting that 
the nonservice-connected cardiac disease was aggravating the 
service-connected defective hearing.  

The fact that the cardiovascular disability for which the 
veteran received treatment during the December 1998 
hospitalization was not service connected is fatal to the 
appellant's claim, notwithstanding that the other 
requirements for entitlement are met.  As noted, "all three 
of the statutory requirements must be met before 
reimbursement can be authorized.  See Malone, Id.; Cotton v. 
Brown 7 Vet. App. 325, 327 (1995).  Because it is the law, 
not the facts, which is dispositive of the issue, the 
appellant has failed to state a claim upon which relief may 
be granted, as a matter of law the claim must be denied.  See 
Sabonis v. Brown 6 Vet. App. 426 (1994).  

It is regrettable that the appellant continues to have an 
unshakable faith in the accuracy of information provided to 
her in a form-letter enclosure to the veteran's health care 
enrollment confirmation, which she has read as implying that 
veterans with service-connected disability of 50 percent or 
higher may receive emergency care at private facilities 
without regard to any other requirements.  The reference to 
50 percent appears to derive from 38 U.S.C.A. § 1703(a)(2), 
which allows the Secretary to contract for non-VA medical 
care or treatment of any disability for certain categories of 
veterans, including those with service-connected disabilities 
evaluated as at least 50 percent disabling.  That provision 
of the statute applies only to treatment for which prior 
authorization by the VA has been obtained.  See 38 C.F.R. 
§ 17.54 (2000); Malone, Id.  Treatment received under that 
section must be distinguished from treatment received under 
38 U.S.C.A. § 1728(b) pertaining to unauthorized non-VA care, 
which is subject to the requirement that if payment or 
reimbursement is to be authorized, the disability treated 
must have been service connected.  

These distinctions are not fully apparent from the summary 
provided in the notification enclosure.  The information 
sheet was prepared for the purpose of imparting an overview 
of the VA health care system in an easy-to-read format.  It 
was not intended to provide a complete understanding of the 
nuances and technicalities of this rather complex and arcane 
area of the law or provide a means to obtain definitive 
guidance in the event that a need for emergency care were to 
arise.  Its inadequacies for that purpose should have been 
obvious to the veteran and the appellant.  Because of the 
clear reference to the need to contact a VA facility within 
72 hours, the prudent course would have been to make a timely 
inquiry to the VA at the time of the original hospitalization 
at the Condell Medical Center as to the extent to which the 
VA would assume the cost of treatment.  As it turned out, 
doing so would not have provided a basis for payment or 
reimbursement but at least the lack of VA coverage would have 
been made known to them at the time.  


ORDER

Payment or reimbursement for the cost of unauthorized medical 
treatment received at the Condell Medical Center in December 
1998 is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



